Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORI KREIDER
787 Nancy Lane
Lancaster, PA 17601
and
A.K., &a Minor, by has parent and
natural guardian, LORI KREIDER
787 Nancy Lane
Lancaster, PA 17601

V.

CITY OF LANCASTER : Civil Action No.
120 North Duke Street ;
Lancaster, PA 17603

and
POLICE CHIEF JARRAD BERKIHISER :
Individually and as a police officer : JURY TRIAL DEMANDED
for the City of Lancaster :
c/o Lancaster City Bureau of Police
39 West Chestnut Street
Lancaster, PA 17603-3501

and

POLICE OFFICER JOHN DOE
Individually and as a police officer
for the City of Lancaster
c/o Lancaster City Bureau of Police
39 West Chestnut Street
Lancaster, PA 17603-3510

COMPLAINT
Jurisdiction
1. This action is brought pursuant to 42 U.S.C. § 1983.
Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343 (1) 23), (4)
and the aforementioned statutory provision, Plaintiff further
invokes the supplemental jurisdiction of this Court pursuant to 28

U.S.C. § 1367(a) to hear and adjudicate state law claims.
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 2 of 11

Parties

2. Plaintiff, Lori Kreider, is an adult individual who
resides at 787 Nancy Lane, Lancaster, Pennsylvania 17601 and at all
times relevant to this action was present in Lancaster,
Pennsylvania.

Bis Plaintiff, A.K., is a minor, age 11, residing with his
parent and natural guardian, Lori Kreider at the address
aforementioned and at all times relevant to this action was present
in Lancaster, Pennsylvania.

4. Defendant, City of Lancaster, is a municipal corporation
of the Commonwealth of Pennsylvania organized and existing under
the laws of the Commonwealth of Pennsylvania and owns, operates,
manages, directs and controls the Lancaster City Bureau of Police
which employs and/or employed Defendant, Police Chief Jarrad
Berkihiser and Police Officer John Doe.

Os Defendant, City of Lancaster, at all times relevant to
this Complaint, was responsible for the training and actions of all
its police employees, and authorizes and supports their actions
under color of state law, pursuant to either official policy,
custom or practice of the City of Lancaster.

6. Defendant, Police Chief Jarrad Berkihiser, is a police
officer and chief of police with the Lancaster City Bureau of
Police who at all relevant times was acting under color of state

law. The Defendant officer is being sued in his individual

N
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 3 of 11

Capacity.

7. At all times relevant hereto, Defendant, Police Chief
Jarrad P. Berkihiser, was a policymaker and was responsible for
policies, procedures, customs, practices, operation, management,
direction and control of the Lancaster Bureau Police Department.
Further, he was the individual responsible for the training and
actions and discipline of all police employees of the Lancaster
Bureau Police Department.

8. Defendant, Police Officer John Doe, was and is at all
times relevant hereto employed by the Lancaster City Bureau of
Police as a police officer for the Lancaster City Bureau of Police
acting under color of state law and within the course and scope of
his employment with the Lancaster City Bureau of Police. The
Defendant officer is being sued in his individual capacity.

9. At all relevant times, all Defendants were acting in
concert and conspiracy and their actions deprived Plaintiffs, Lori
Kreider and A.K., a minor, of their constitutional and statutory
rights as hereinafter described.

Factual Allegations
10. On or about May 30, 2020, Plaintiff Lori Krieder and her
then 10 year old son, Plaintiff A.K., inspired by recent calls for
racial justice and police accountability, participated in a
peaceful demonstration in the City of Lancaster.

11. More specifically, in the early evening hours both

1S)
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 4 of 11

Plaintiffs arrived at or near the intersection of Prince Street and
W. Chestnut Streets in the City of Lancaster.

12. At all times Plaintiff Krieder and Plaintiff A.K. were
unarmed, peaceful and not engaging in any behavior which could have
been considered threatening to anyone.

13. As Plaintiff Kreider stood at or near the intersection of
Prince Street and West Chestnut Street, Plaintiff A.K. sat on the
curb at her feet.

14. While standing at the above-mentioned location, Plaintiff
Lori Krieder was holding a sign with a picture of a City of
Lancaster Police Detective. The sign had a caption which read
‘This is what police brutality looks like.”

15. At approximately 8:30 p.m. on May 30, 2020, Plaintiffs were
approached by Defendant Police Officer John Doe. Plaintiff Krieder
was holding her sign, her son, A.K. a plate with a slice of pizza
and an apple.

16. Defendant Police Officer John Doe was in a City of
Lancaster police uniform, but was wearing a mask.

17. Defendant Officer Doe stopped directly in front of
Plaintiff, stared at the sign she was holding for a few seconds and
then without any warning, took out a can of mace or same similar
chemical irritant, and sprayed Plaintiff directly into her face and
eyes.

18. When Defendant Officer Doe sprayed Plaintiff with the
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 5 of 11

chemical irritant he held the can only inches from her face.

19. Within seconds after spraying Plaintiff Lori Kreider,
Defendant Officer Doe then sprayed Plaintiff A.K. directly in the
face with the same chemical irritant.

20. At the time several bystanders came to the aid of
Plaintiffs.

Zl. The bystanders took Plaintiff A.K. to the police station
to get medical attention but an unknown officer of the Lancaster
Police Department refused to allow them entrance and refused to
provide any aid.

22. Eventually paramedics examined the Plaintiffs and assisted
in trying to wash the chemical irritant off.

23% Plaintiff Kreider and her son returned home, showered. At
that point, Plaintiff Kreider noticed her son, Plaintiff A.K. had
chemical burns on his neck and torso.

24. At no time relevant hereto did Plaintiffs offer any
physical resistance to the Defendant police officer and at no time
were they engaging in any activity which could have been considered
a threat to the Defendant officer or to anyone else.

25. Defendant Police Officer John Doe’s use of pepper spray in
Plaintiffs’ face and eyes was not a reasonable use of force under
the circumstances as Plaintiff Lori Kreiger was merely standing at
the street corner holding a sign and Plaintiff A.K., a minor, was

sitting om the Gifs at Kis mother’s feet cating a sliGe Of Pizza.
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 6 of 11

26. The actions of Defendant Police Officer John Doe as
hereinbefore described were done with malice and a deliberate
indifference to the rights of the Plaintiffs.

27. When Defendant Officer Doe sprayed chemical irritant into
the faces of the Plaintiffs, there was no emergency or exigent
circumstances requiring him to act rapidly.

28. The actions of Defendant Officer Doe as described herein
Were arbitrary, done Wath an amcent to Harm the Plaiameafis”
physically and were such as to shock the conscience.

29. The actions of Defendant Officer Doe as hereinafter
described showed deliberate indifference to the health, safety and
welfare of the Plaintiffs and were done without any legitimate law
enforcement purpose.

30. The unreasonable use of force in this case were the direct
result of Defendants’ pattern, practice, and custom of subjecting
citizens such as Lori Kreider and A.K., a minor, to unreasonable
force and excessive force in the absence of any legitimate purpose.

31. As a direct and proximate result of the actions of
Defendant, Officer John Doe, Plaintiffs Lori Kreiger and A.K., a
minor suffered and continues to suffer physical and psychological
harm, pain and suffering, some or all of which may be permanent as
well as financial losses.

32. The actions taken by Defendant Police Officer John Doe in

this matter were taken under color of state law.
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 7 of 11

33. Defendants City of Lancaster and Police Chief Jarrad
Berkihiser have encouraged, tolerated, ratified and have been
deliberately indifferent to the following patterns, practices and
customs and to the need for more or different training,
supervision, investigation or discipline in the areas of:

a. The use of unreasonable force, excessive force,
depriving citizens such as Plaintiffs to gather
in peaceful protest and of their right to freedom
of speech by police officers;

b. The proper exercise of police powers, including
but not limited to the use of unreasonable force,
excessive force, and violations of citizens’ rights
to gather in peaceful protest and free speech rights,
particularly in connection with perceived challenges
bo police auLhoriey:

C. The monitoring of officers whom it knew or
should have known were suffering from emotional
and/or psychological problems that impaired
theif ability to funccion as Ofiicers?

d. The failure to identify and take remedial or
disciplinary action against police officers who
were the subject of prior civilian or internal
complaints of misconduct:

e. Police officers’ use of their status as police
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 8 of 11

officers to employ the use of unreasonable force,
excessive force, to violate 4 citizens’ right to
gather in peaceful protest and to free speech or to
achieve ends not reasonably related to their police
duties; and

ff. TDhe failure of police officers to follow
established policies, procedures, directives
and instructions regarding the use of force and
a Citizens’ Frght £O Gather 1 peacerul protest ana
CO a citizens” right of tree speech under such
Gircumstances as presented herein.

34. The City of Lancaster and Police Chief Jarrad Berkihiser
have failed to properly sanction or discipline officers, who were
aware of, conceal, and/or aid violations of constitutional rights
of citizens by other Lancaster Bureau police officers, including
the Defendant officer in this case, to violate the rights of
citizens such as Plaintiffs Lori Kreider and A.K., a minor.

35. Im fact om or about August 25, 2020 Defendant Chief
Berkihiser, while still the Chief of Police, conceded that the City
of Lancaster Police Department had policies and procedures which
needed to be “rewritten.”

36. More specifically, on August 25, 2020, then Chief
Berkihiser conceded that the police officer employed by the City of

Lancaster needed to implement new policies, particularly on de-
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 9 of 11

escalating and use of force.

37. The conduct of Defendant Police Officer John Doe violated
Plaintiff’s rights guaranteed by the First, Fourth and Fourteenth
Amendments of the United States Constitution and in particular
Plaintiff was deprived of their right to gather in peaceful
protest, of their right to freedom of speech, to be free from
unreasonable force, excessive force, assault, battery and to be
secure in their person and property. Plaintiffs were similarly
deprived of the right not to be the victim of conspiracies of state
actors to violate the aforementioned clearly established rights.

38. Defendants have by the above described actions deprived
Plaintiffs of rights secured by the First, Fourth and Fourteenth
Amendments to the United States Constitution in violation of 42
U.S.C. § 1983.

FIRST CAUSE OF ACTION
FEDERAL CIVIL RIGHTS VIOLATIONS
AGAINST ALL DEFENDANTS

39. Plaintiffs Lori Kreider and A.K., a minor, incorporate by
reference paragraphs 1 through 38 of the instant Complaint.

40. As a direct and proximate result of Defendants’ conduct,
eonniltted under state law, Plaintiffs Lori Kreider and A.K.; a
minor, were deprived of their right to gather in peaceful protest,
to freedom of speech, to be free from unreasonable force, excessive

force and to be secure in their person and property. As a result,

Plaintiffs Lori Kreider and A.K., a minor, suffered and continues
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 10 of 11

to suffer harm in violation of their rights under the laws and
Constitution of the United States, in particular, the First, Fourth
and Fourteenth Amendments thereof, and 42 U.S.C. § 1983.

41. As a direct and proximate result of the acts of
Defendants, Plaintiffs, Lori Kreider and A.K., a minor, sustained
emotional harm, loss of liberty and financial losses, all to their
detriment and harm.

SECOND CAUSE OF ACTION
SUPPLEMENTAL STATE CLAIMS
AGAINST POLICE OFFICER JOHN DOE

42. Plaintiffs Lori Kreider and A.K., a minor, incorporates by
FEererénce paragraphs 1 thretigh 41 6f thé instant Complaint.

43. The acts and conduct of the Defendants in this cause of
action constitute assault, battery and intentional infliction of
emotional distress under the laws of the Commonwealth of
Pennsylvania, and this Court has supplemental jurisdiction to hear
and adjudicate this claims.

WHEREFORE, Plaintiffs Lori Kreider and A.K., a minor, request

the following relief:

a. Compensatory damages;

b. Punitive damages;

c. Reasonable attorney’s fees and costs;

d. Such other and further relief as appears

reasonable and just; and

e. A jury trial as to each Defendant and as to

each count.

10
Case 5:21-cv-02693-EGS Document1 Filed 06/15/21 Page 11 of 11

PATRICK G. GECKLE, LLC

 

Patrick G. Geckle
Attorney ID Ne. 267/18
PATRICK G. GECKLE, LLC
1515 Market Street, Ste.
Philadelphia, PA 19102
(215) 7aS=3326 = phone
(215) 689-2303 = fac
Email: pgeckle@pgglaw.com

1200

Counsel for Plaintiff

1]
